Title: [Diary entry: 23 April 1789]
From: Washington, George
To: 

[23 April 1789] The display of boats which attended and joined us on this occasion, some with vocal and some with instrumental music on board; the decorations of the ships, the roar of cannon, and the loud acclamations of the people which rent the skies, as I passed along the wharves, filled my mind with sensations as painful (considering the reverse of this scene, which may be the case after all my labors to do good) as they are pleasing.